Exhibit 10(h)(xxxvi)

IDAHO POWER COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

Effective November 15, 2000

                                                                                               

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Page

TABLE OF CONTENTS. i

SECTION 1 DEFINITIONS. 1

> 1.1        "Account". 1
> 
> 1.2        "Affiliate". 1
> 
> 1.3        "Beneficiary". 1
> 
> 1.4        "Board". 1
> 
> 1.5        "Change-in-Control". 1
> 
> 1.6        "Committee". 4
> 
> 1.7        "Company". 4
> 
> 1.8        "Deferrable Compensation". 4
> 
> 1.9        "Deferral Election". 4
> 
> 1.10       "Employer". 4
> 
> 1.11       "Event of Maturity". 4
> 
> 1.12       "Key Employee". 4
> 
> 1.13       "Participant". 4
> 
> 1.14       "Plan". 4
> 
> 1.15       "Plan Year". 4
> 
> 1.16       "Subsidiary". 4
> 
> 1.17       "Termination of Employment". 5
> 
> 1.18       "Trust". 5

SECTION 2 ADMINISTRATION.. 5

> 2.1        Administration. 5
> 
> 2.2        Rules and Regulations. 5
> 
> 2.3        Books and Records. 6
> 
> 2.4        Liability. 6
> 
> 2.5        Conflict of Interest. 6
> 
> 2.6        Committee. 7

SECTION 3 ELIGIBILITY; DEFERRAL ELECTION.. 7

> 3.1        Eligibility. 7
> 
> 3.2        Overriding Exclusion. 7
> 
> 3.3        Deferral Elections. 7
> 
> > 3.3.1     Initial Deferral Election. 7
> > 
> > 3.3.2     Deferral Elections for Subsequent Years. 8
> > 
> > 3.3.3     Timing of Deferral Elections. 8
> > 
> > 3.3.4     Payroll Deductions. 8
> > 
> > 3.3.5     FICA Taxes. 8
> > 
> > 3.3.6     No Spousal Rights. 8
> 
> 3.4        Part-Year Participation. 9
> 
> 3.5        Termination of Participation. 9
> 
> 3.6        Cancellation of 2005 Deferral Election. 9

                                                                                                       
i

--------------------------------------------------------------------------------


SECTION 4 DEFERRED COMPENSATION ACCOUNT; TRUST.. 9

> 4.1        Pre-2005 Account and Post-2004 Accounts. 9
> 
> 4.2        Deemed Investment Options. 9
> 
> > 4.2.1     Valuation of Assets. 9
> > 
> > 4.2.2     Deemed Investment Elections. 10
> 
> 4.3        Funding of Plan. 10
> 
> > 4.3.1     Unfunded Obligation. 10
> > 
> > 4.3.2     Establishment of Trust. 10
> 
> 4.4        Assumption of Risk. 10

SECTION 5 PAYMENT AMOUNT, TIME AND MANNER OF PAYMENT.. 11

> 5.1        Payment Amount. 11
> 
> 5.2        Maturity. 11
> 
> 5.3        Time and Form of Payments. 11
> 
> > 5.3.1     Participant's Pre-2005 Account. 11
> > 
> > 5.3.2     Participant's Post-2004 Account. 11
> > 
> > 5.3.3     New Designation of Form of Payment of a Participant's Pre-2005
> > Account. 12
> > 
> > 5.3.4     New Designation of Form of Payment of a Participant's Post-2004
> > Account. 12
> > 
> > 5.3.5     Code §162(m) Delay. 12
> 
> 5.4        Determination of Annual Installment Amounts. 13
> 
> 5.5        Default. 13
> 
> 5.6        Withholding. 13

SECTION 6 DEATH OR DISABILITY.. 13

> 6.1        Payment. 13
> 
> 6.2        Death. 13
> 
> 6.3        Beneficiaries. 13
> 
> 6.4        Beneficiary Designation. 13
> 
> 6.5        Disclaimers by Beneficiaries. 14
> 
> 6.6        Special Rules. 14
> 
> 6.7        Surviving Spouse and Installment Payments. 15
> 
> 6.8        Disability. 15
> 
> 6.9        Determination of Disability. 15

SECTION 7 WITHDRAWALS. 16

> 7.1        Hardship Withdrawals. 16
> 
> > 7.1.1     Financial hardship. 16
> > 
> > 7.1.2     Withdrawal Applications. 16
> > 
> > 7.1.3     Limitations. 16
> 
> 7.2        Early Distribution. 16

SECTION 8 AMENDMENT; TERMINATION.. 17

> 8.1        Amendment and Termination Generally. 17
> 
> 8.2        Before a Change-in-Control. 17
> 
> > 8.2.1     Terminated Participants. 17
> > 
> > 8.2.2     Other Participants. 17

                                                                                                      
ii

--------------------------------------------------------------------------------


> > 8.2.3     No Acceleration. 17
> 
> 8.3        After a Change-in-Control. 17
> 
> > 8.3.1     Existing Participants. 18
> > 
> > 8.3.2     New Participants. 18
> 
> 8.4        No Oral Amendments. 18
> 
> 8.5        Plan Binding on Successors. 18
> 
> 8.6        Payment. 18

SECTION 9 CLAIMS PROCEDURE. 18

> 9.1        Initial Claim. 18
> 
> 9.2        Denial. 18
> 
> 9.3        Time. 19
> 
> 9.4        Appeal. 19
> 
> 9.5        Final Decision. 19

SECTION 10 GENERAL PROVISIONS. 19

> 10.1       Attorneys' Fees. 19
> 
> 10.2       Notices. 19
> 
> 10.3       Nontransferability; Spendthrift Provisions. 19
> 
> 10.4       Not an Employment Contract. 19
> 
> 10.5       Successors. 20
> 
> 10.6       Incompetence. 20
> 
> 10.7       Expenses. 20
> 
> 10.8       Governing Law. 20
> 
> 10.9       Unsecured General Creditor. 20
> 
> 10.10     Construction. 20
> 
> > 10.10.1     ERISA Status. 20
> > 
> > 10.10.2     IRC Status. 20
> > 
> > 10.10.3     Rules of Document Construction: 21
> 
> 10.11     Effect on Other Plans. 21
> 
> 10.12     Effective Date. 21

                                                                                                      
iii

--------------------------------------------------------------------------------


IDAHO POWER COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN

IDAHO POWER COMPANY ("Company") hereby establishes a nonqualified, unfunded
supplemental deferred compensation plan for a select group of highly compensated
employees known as the Idaho Power Company Executive Deferred Compensation Plan
("Plan").  The purposes of this Plan are to provide a means whereby certain
amounts payable by the Company or affiliates of the Company to a select group of
management or highly compensated employees may be deferred to some future period
and to attract and retain certain executive employees of outstanding competence.

SECTION 1
DEFINITIONS

The following words and phrases shall have the following meanings, unless a
different meaning is plainly required by the context.  Any masculine terminology
used in the Plan shall also include the feminine gender and the definition of
any terms in the singular shall also include the plural.

    1.1  "Account" means a Company internal bookkeeping account in the name of a
Participant, representing the separate unfunded and unsecured general obligation
of the Employer, to which shall be allocated amounts deferred by or otherwise
allocated to the Participant under this Plan, together with investment earnings,
gains and losses.  A "Pre-2005 Account" means a subaccount to which amounts were
deferred for Plan Years through 2004.  A "Post-2004 Account" means a subaccount
to which amounts are deferred for Plan Years beginning in 2005, and following.

    1.2  "Affiliate"  shall mean a business entity that is affiliated in
ownership with the Company or an Employer and is recognized as an Affiliate by
the Company for the purposes of this Plan.

    1.3  "Beneficiary"  shall mean the person or persons designated as such by
the Participant.  Each such designation shall be filed with the Company in a
form acceptable to the Company and shall become effective only when received by
the Company.  Designated persons or entities shall not be considered
Beneficiaries until the death of the Participant.

    1.4  "Board"  shall mean the Board of Directors of the Company.

    1.5  "Change-in-Control"  shall mean, with respect to a Pre-2005 Account,
any of the following events:

> (a)    the public announcement by IDACORP, Inc. or by any person (which shall
> not include the Company, any Subsidiary of the Company or any employee benefit
> plan of the Company or of any Subsidiary of the Company) ("Person") that such
> Person, who or which, together with all Affiliates and Associates (within the
> meanings ascribed to such terms in Rule 12b-2 of the Securities Exchange Act
> of 1934, the "Exchange Act") of such person, shall be the beneficial owner of
> twenty percent (20%) or more of the voting stock of IDACORP, Inc.;

                                                                                                      
1

--------------------------------------------------------------------------------


> (b)   the commencement of, or after the first public announcement of any
> Person to commence, a tender or exchange offer the consummation of which would
> result in any Person becoming the beneficial owner of voting stock aggregating
> thirty percent (30%) or more of the then outstanding voting stock of IDACORP,
> Inc.;
> 
> (c)    the announcement of any transaction relating to IDACORP, Inc. required
> to be described pursuant to the requirements of Item 6(e) of Schedule 14A of
> Regulation 14A of the Securities and Exchange Commission under the Exchange
> Act;
> 
> (d)   a proposed change in the constituency of the Board of IDACORP, Inc.,
> such that, during any period of two (2) consecutive years, individuals who at
> the beginning of such period constitute the Board of IDACORP, Inc. cease for
> any reason to constitute at least a majority thereof, unless the election or
> nomination for election by the shareholders of IDACORP, Inc. of each new
> director was approved by a vote of at least two-thirds (2/3) of the directors
> then still in office who were members of the Board of IDACORP, Inc. at the
> beginning of the period.
> 
> (e)    IDACORP, Inc. enters into an agreement of merger, consolidation, share
> exchange or similar transaction with any other corporation other than a
> transaction which would result in IDACORP, Inc.'s voting stock outstanding
> immediately prior to the consummation of such transaction continuing to
> represent (either by remaining outstanding or by being converted into voting
> stock of the surviving entity) at least two-thirds (2/3) of the combined
> voting power of IDACORP, Inc.'s or such surviving entity's outstanding voting
> stock immediately after such transaction.
> 
> (f)     the Board of IDACORP, Inc. approves a plan of liquidation or
> dissolution of the Company or IDACORP, Inc. or an agreement for the sale or
> disposition by the Company or IDACORP, Inc. (in one transaction or a series of
> transactions) of all or substantially all of the Company's or IDACORP, Inc.'s
> assets to a person or entity which is not an affiliate of the Company or
> IDACORP, Inc. other than a transaction(s) for the purpose of dividing the
> assets of the Company or IDACORP, Inc. into separate distribution,
> transmission or generation entities or such other entities as the Company or
> IDACORP, Inc. may determine. 
> 
> (g)    Any other event which shall be deemed by a majority of the Executive
> Committee of the Board of IDACORP, Inc. to constitute a "Change in Control."
> 
> (h)    The acquisition of securities of Idaho Power Company representing more
> than fifty percent (50%) of the combined voting power of Idaho Power Company's
> then outstanding securities by any unrelated entity, person or group of
> persons acting in concert.

                                                                                                      
2

--------------------------------------------------------------------------------


"Change-in-Control" shall mean, with respect to a Post-2004 Account, any of the
following events:

> (a)  any person (as such term is defined in Section 3(a)(9) of the Exchange
> Act and as used in Section 13(d) of the Exchange Act, excluding (i) IDACORP,
> Inc. or any Subsidiary of IDACORP, Inc., (ii) a corporation or other entity
> owned, directly or indirectly, by the stockholders of IDACORP, Inc.
> immediately prior to the transaction in substantially the same proportions as
> their ownership of stock of IDACORP, Inc., (iii) an employee benefit plan (or
> related trust) sponsored or maintained by IDACORP, Inc. or any Subsidiary of
> IDACORP, Inc. or (iv) an underwriter temporarily holding securities pursuant
> to an offering of such securities ("Exchange Act Person")) is the beneficial
> owner (as defined in Rule 13d-3 under the Exchange Act), directly or
> indirectly, of 20% or more of the combined voting power of the then
> outstanding voting securities eligible to vote generally in the election of
> directors of IDACORP, Inc.; provided, however, that no Change in Control will
> be deemed to have occurred as a result of a change in ownership percentage
> resulting solely from an acquisition of securities by IDACORP, Inc.;
> 
> (b)  consummation of a merger, consolidation, reorganization or share
> exchange, or sale of all or substantially all of the assets, of IDACORP, Inc.
> or the Company (a "Qualifying Transaction"), unless, immediately following
> such Qualifying Transaction, all of the following have occurred: (i) all or
> substantially all of the beneficial owners of IDACORP, Inc. immediately prior
> to such Qualifying Transaction beneficially own in substantially the same
> proportions, directly or indirectly, more than 50% of the combined voting
> power of the then outstanding voting securities entitled to vote generally in
> the election of directors of the corporation or other entity resulting from
> such Qualifying Transaction (including, without limitation, a corporation or
> other entity which, as a result of such transaction, owns IDACORP, Inc. or all
> or substantially all of IDACORP, Inc.'s assets either directly or through one
> or more subsidiaries) (as the case may be, the "Successor Entity"), (ii) no
> Exchange Act Person is the beneficial owner (as defined in Rule 13d-3 under
> the Exchange Act), directly or indirectly, of 20% or more of the combined
> voting power of the then outstanding voting securities eligible to vote
> generally in the election of directors of the Successor Entity and (iii) at
> least a majority of the members of the board of directors of the Successor
> Entity are Incumbent Directors;
> 
> (c)  a complete liquidation or dissolution of IDACORP, Inc. or the Company; or

                                                                                                      
3

--------------------------------------------------------------------------------


> (d)  within a 24-month period, individuals who were directors of the Board of
> Directors of IDACORP, Inc. (the "IDACORP Board of Directors") immediately
> before such period ("Incumbent Directors") cease to constitute at least a
> majority of the directors of the IDACORP Board of Directors; provided,
> however, that any director who was not a director of the IDACORP Board of
> Directors at the beginning of such period shall be deemed to be an Incumbent
> Director if the election or nomination for election of such director was
> approved by the vote of at least two-thirds of the directors of the IDACORP
> Board of Directors then still in office (i) who were in office at the
> beginning of the 24-month period or (ii) whose election or nomination for
> election was so approved, in each case, unless such individual was elected or
> nominated as a result of an actual or threatened election contest or as a
> result of an actual or threatened solicitation of proxies or consents by or on
> behalf of any Exchange Act Person other than the IDACORP Board of Directors.
> 
> For avoidance of doubt, transactions for the purpose of dividing the Company's
> assets into separate distribution, transmission or generation entities or such
> other entities as IDACORP, Inc. or the Company may determine shall not
> constitute a Change in Control unless so determined by the IDACORP Board of
> Directors.

    1.6  "Committee"  shall mean a Committee appointed by, or pursuant to
authority of, the Board.

    1.7  "Company"  shall mean IDAHO POWER COMPANY, an Idaho corporation, or any
successor corporation.

    1.8  "Deferrable Compensation"  for a Plan Year shall mean a Participant's
base salary (prior to 401(k) and flexible benefit plan deductions) which would
otherwise be payable to the Participant in the Plan Year and/or any bonus that
would otherwise be payable to the Participant in the Plan Year.  Deferrable
Compensation shall not include fringe benefits, accrued but unused leave or
vacation pay, severance pay, or other similar amounts not included in a
Participant's base salary or bonus.

    1.9  "Deferral Election"  shall mean the agreement executed by an eligible
employee whereby an eligible employee elects to defer a portion of the
applicable year's salary and/or bonus and contains such other information as is
required by the Committee. 

    1.10          "Employer"  shall mean the Company and any business affiliated
with the Company that employs persons who are designated by the Board or the
Committee for participation in this Plan.

    1.11          "Event of Maturity"  shall mean any of the occurrences
described in Section 5.2 by reason of which a Participant or Beneficiary may
become entitled to a payment from this Plan.

    1.12          "Key Employee"  shall mean a person as defined in Section
416(i) of the Internal Revenue Code (the "Code") without regard to paragraph (5)
thereof.

    1.13          "Participant"  shall mean any employee of an Employer who has
been designated by the Board or the Committee as eligible to participate in the
Plan and who has executed a Deferral Election and returned it to the Committee.

    1.14          "Plan"  shall mean the Idaho Power Company Executive Deferred
Compensation Plan set forth herein and as may be amended from time to time.

    1.15          "Plan Year"  shall mean the calendar year, beginning on each
January 1 and ending on the following December 31.

                                                                                                      
4

--------------------------------------------------------------------------------


    1.16          "Subsidiary"  shall mean any corporation of which more than
50% of the outstanding stock having ordinary voting power to elect a majority of
the board of directors of such corporation is now or hereafter owned, directly
or indirectly, by the respective entity.

    1.17          "Termination of Employment"  shall mean a complete severance
of an employee's employment relationship with the Employers and all Affiliates,
if any, for any reason other than the employee's death.  Retirement constitutes
a Termination of Employment.  A transfer from employment with an Employer to
employment with an Affiliate of an Employer shall not constitute a Termination
of Employment.  A decision by the Committee not to select a Participant for
participation for a subsequent Plan year shall not constitute a Termination of
Employment.  If an Employer who is an Affiliate ceases to be an Affiliate
because of a sale of substantially all of the stock or assets of the Employer,
then Participants who are employed by that Employer and who cease to be employed
by the Company or an Employer on account of the sale of substantially all the
stock or assets of the Employer shall be deemed to have thereby had a
Termination of Employment for the purpose of commencing payments from this Plan.

    1.18          "Trust"  shall mean the trust described in Section 4.3.  The
Trust shall constitute an unfunded arrangement and shall not affect the status
of the Plan as an unfunded plan.  Participants and their beneficiaries shall
have no beneficial ownership interest in any assets of any such Trust.

SECTION 2
ADMINISTRATION

    2.1  Administration.  This Plan shall be administered by the Committee.  The
Committee shall have full discretionary power and authority to administer and
interpret the Plan, determine all factual and legal questions under the Plan,
including but not limited to eligibility and the amount of benefits, maintain
records, determine deemed investment sources and generally be responsible for
seeing that the purposes of the Plan are accomplished.  Determinations by the
Committee shall be final and binding on all parties with respect to all matters
relating to the Plan unless overridden by action of the Board.  The Committee
may from time to time adopt such rules and procedures as it deems appropriate to
assist in the administration of the Plan.  The Committee may delegate all or
part of its administrative duties to one or more persons, whether or not such
persons are members of the Committee or employees of the Company.

    2.2  Rules and Regulations.   The following general rules will apply to the
administration of the Plan:

> (a)    No inquiry or question shall be deemed to be a claim or a request for a
> review of a denied claim unless made in accordance with the claims procedure. 
> The Committee may require that any claim for benefits and any request for a
> review of a denied claim be filed on forms to be furnished by the Committee
> upon request.
> 
> (b)   All decisions on claims and on requests for a review of denied claims
> shall be made by the Committee.

                                                                                                      
5

--------------------------------------------------------------------------------


> (c)    The Plan Committee may, in its discretion, hold one or more hearings on
> a claim or a request for a review of a denied claim.
> 
> (d)   A claimant may be represented by a lawyer or other representative (at
> the claimant's own expense), but the Plan Committee reserves the right to
> require the claimant to furnish written authorization.  A claimant's
> representative shall be entitled, upon request, to copies of all notices given
> to the claimant.
> 
> (e)    The decision of the Committee on a claim and on a request for a review
> of a denied claim shall be provided to the claimant in writing.  If a decision
> or notice is not received by a claimant within the time specified, the claim
> or request for a review of a denied claim shall be deemed to have been denied.
> 
> (f)     Prior to filing a claim or a request for a review of a denied claim,
> the claimant or his or her representative shall have a reasonable opportunity
> to review a copy of the Plan and all other pertinent documents in the
> possession of the Company.
> 
> (g)    The Committee may permanently or temporarily delegate its
> responsibilities under this claims procedure to an individual or a committee
> of individuals.

    2.3  Books and Records.  The Committee shall maintain records of each
Participant's Pre-2005 Account balance and Post-2004 Account balance.  A
Participant shall not be entitled to examine, audit or otherwise have access to
any financial statements, bookkeeping records or other records of account
pertaining to the Employer or the Plan under any circumstances whatsoever.

    2.4  Liability.  No member of the Committee and no director, officer or
member of the Board of the Company or its affiliates shall be liable to any
persons for any actions taken under the Plan, or for any failure to effect any
of the objectives or purposes of the Plan, by reason of insolvency or
otherwise.  Neither the officers nor any member of the Committee or the Board of
Directors of the Company or any of its affiliates in any way secures or
guarantees the payment of any benefit or amount which may become due and payable
hereunder to or with respect to any Participant.  Each Participant and other
person entitled at any time to payments hereunder shall look solely to the
assets of the Company and its affiliates for such payments as an unsecured,
general creditor.  Nothing herein shall be construed to give a Participant,
Beneficiary or any other person or persons any right, title, interest or claim
in or to any specific asset, fund, reserve, account or property of any kind
whatsoever owned by the Company or in which it may have any right, title or
interest now or in the future.  After benefits shall have been paid to or with
respect to a Participant and such payment purports to cover in full the benefit
hereunder, such former Participant or other person or persons, as the case may
be, shall have no further right or interest in the other assets of the Company
and its affiliates in connection with this Plan.

                                                                                                      
6

--------------------------------------------------------------------------------


    2.5  Conflict of Interest.  If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant's individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant's individual capacity in
connection with any such matter.

    2.6  Committee.  The Committee shall be the Administrator for purposes of
section 3(16)(A) of the Employee Retirement Income Security Act of 1974.

SECTION 3
ELIGIBILITY; DEFERRAL ELECTION

    3.1  Eligibility.  The Committee will designate from time to time certain
key employees of an Employer to be eligible to participate in the Plan.  In
selecting eligible employees, the Committee shall consider the position and
responsibilities of such individuals, the value of their services to the
Employer, and such other factors as the Committee deems pertinent.  The
Committee may rescind its designation of an eligible employee and discontinue an
employee's active participation in the Plan at any time.

    3.2  Overriding Exclusion.  This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of "management or highly‑compensated employees" (a "top‑hat group") within
the meaning of sections 201, 301 and 401 of the Employee Retirement Income
Security Act of 1974 ("ERISA"), and therefore to be exempt from the provisions
of Parts 2, 3 and 4 of Title 1 of ERISA.  Notwithstanding anything apparently to
the contrary in this Plan or in any written communication, summary, resolution
or document or oral communication, no individual shall be a Participant in this
Plan, develop benefits under this Plan or be entitled to receive benefits under
this Plan (either for the employee or survivors) unless such individual is a
member of a select group of management or highly compensated employees (as that
expression is used in ERISA).  If a court of competent jurisdiction, any
representative of the U.S. Department of Labor or any other governmental,
regulatory or similar body makes any direct or indirect, formal or informal,
determination that an individual is not a member of a select group of management
or highly compensated employees (as that expression is used in ERISA), such
individual shall not be (and shall not have ever been) a Participant in this
Plan at any time.  If any person not so defined has been erroneously treated as
a Participant in this Plan, upon discovery of such error such person's erroneous
participation shall immediately terminate ab initio.

    3.3  Deferral Elections.  An eligible employee may elect to participate for
each Plan Year by completing a Deferral Election in a form prescribed by the
Committee, signing it and returning it to the Committee. 

>     3.3.1        Initial Deferral Election.   As a condition of participation
> in this Plan, an eligible employee must complete such forms and make such
> elections as the Committee may require for the effective administration of the
> Plan.  At a minimum, the Initial Deferral Election:
> 
> > (a)    shall be irrevocable for the Plan Year with respect to which it is
> > made once it has been accepted by the Committee.

                                                                                                      
7

--------------------------------------------------------------------------------


> > (b)   shall authorize the Employer to withhold from the Participant's
> > Deferrable Compensation for the Plan Year a designated percentage and/or
> > whole dollar amount to be deferred (but not less than $1,000 per Plan Year).
> > 
> > (c)    shall designate the form of payment (lump sum or annual installments
> > payable over fives years) subject to the provisions of Section 5.3 hereof.
> > 
> > (d)   shall inform the Participant of the proper procedures, as adopted by
> > the Committee, to designate initial deemed investments from among the deemed
> > investment options authorized by the Committee in accordance with Section
> > 4.2 hereof.
> 
> Only one form of payment is permitted each for a Participant's Pre-2005
> Account and a Participant's Post-2004 Account.  Therefore the Participant's
> election as to form of payment contained in the initial Deferral Election will
> apply to the Participant's entire Pre-2005 Account, and to the Participant's
> entire Post-2004 Account, including amounts deferred in subsequent years and
> allocated to such Post-2004 Account, unless a new designation of form of
> payment is made in accordance with Section 5.3 hereof.  Participants may
> change their deemed investment elections on a prospective basis in accordance
> with Section 4.2.
> 
>     3.3.2        Deferral Elections for Subsequent Years.  An employee who is
> eligible to continue participation in subsequent Plan Years may elect to defer
> compensation for a Plan Year by completing a Deferral Election in the form and
> manner prescribed by the Committee.  At a minimum such Deferral Election:
> 
> > (a)    shall be irrevocable for the Plan Year with respect to which it is
> > made once it has been accepted by the Committee.
> > 
> > (b)   shall authorize the Employer to withhold from the Participant's
> > Deferrable Compensation for the Plan Year a designated percentage or whole
> > dollar amount to be deferred (but not less than $1,000 per Plan Year).
> 
>     3.3.3        Timing of Deferral Elections.  With the exception of
> part-year participation as provided in Section 3.4, a Deferral Election must
> be returned before December 1 of the year prior to the Plan Year for which it
> is effective; provided, however, a Deferral Election for performance-based
> bonuses must be returned before June 30 of the Plan Year in which such bonus
> is earned.
> 
>     3.3.4        Payroll Deductions.  Each Deferral Election will authorize
> the Employer to withhold a percentage (in whole numbers) of, or a whole dollar
> amount from, a Participant's Deferrable Compensation for a Plan Year.
> 
>     3.3.5        FICA Taxes.  Amounts due for FICA taxes on the amounts
> deferred will be withheld from the Participant's remaining Deferrable
> Compensation.

                                                                                                      
8

--------------------------------------------------------------------------------


>     3.3.6        No Spousal Rights.  No spouse, former spouse, Beneficiary, or
> other person shall have any right to participate in the Participant's
> designation of the amount to be deferred, the deemed investments, the form of
> payment, or the time of payment.

    3.4  Part-Year Participation.  Beginning January 1, 2001, in the event an
employee first becomes eligible to participate during a Plan Year and wishes to
defer a portion of Deferrable Compensation for such calendar year, a Deferral
Election must be submitted to the Committee no later than thirty (30) days
following notification to the employee of eligibility to participate.  Such
Deferral Election will be effective only with respect to salary which would
otherwise be payable to the Participant following the submission of the Deferral
Election to the Committee and it will not be effective as to any bonus paid in
the Plan Year but attributable to services provided in the prior year.

    3.5  Termination of Participation.  A person shall cease to be a Participant
as soon as all amounts credited to the Participant's Account have been paid in
full.

    3.6  Cancellation of 2005 Deferral Election.  Notwithstanding the provisions
of Subsections 3.3.1(a) and 3.3.2(a), a Participant who has made an election to
defer for the 2005 calendar year may, at any time prior to December 31, 2005,
cancel such election.

SECTION 4
DEFERRED COMPENSATION ACCOUNT; TRUST

    4.1  Pre-2005 Account and Post-2004 Accounts.  Each Participant shall have a
Pre-2005 Account, if such Participant participated in this Plan prior to January
1, 2005, and a Post-2004 Account with respect to amounts deferred after December
31, 2004.  Amounts withheld by the Employer after January 1, 2005 shall be
credited to the Participant's Post-2004 Account as of a date determined by the
Committee, and an amount equal to the amount withheld will be contributed in
cash by the Employer to the Trust referenced in Subsection 4.3.2 hereof.  A
Participant's Pre-2005 Account balance, if any, and Post-2004 Account balance,
shall be subject to adjustments made under Section 4.2.

    4.2  Deemed Investment Options.  From time to time, the Committee will
designate the deemed investment options available under the Plan, and the
procedures for Participants to make or change deemed investment elections. 
Initially the deemed investment options will be all of the investments permitted
under the Idaho Power Company Employee Savings Plan ("Employee Savings Plan"). 
The Committee may change the deemed investment options on a prospective basis at
any time.  A Participant's Account balance will be adjusted each business day
the New York Stock Exchange is open for business for earnings, gains and losses
as if it were invested in the deemed investments elected by the Participant. 

                                                                                                      
9

--------------------------------------------------------------------------------


>     4.2.1        Valuation of Assets.  The market value of the assets that
> would have been held in each of the deemed investments shall be determined by
> the Committee in accordance with generally accepted valuation principles,
> consistently applied.  In making adjustments to a Participant's Account and
> determining the value of assets for purposes of such adjustments, the
> Committee shall use methods that are comparable to those used in adjusting
> accounts and the valuation of assets under the Employee Savings Plan,
> including the extent to which expenses and other charges are taken into
> account in making such valuations.  The amount payable to a Participant or his
> Beneficiary pursuant to Sections 6.3, 6.4, or 6.5 shall be equal to the
> Participant's Account balance on the date of the Event of Maturity giving rise
> to a distribution of the Participant's Account.
> 
>     4.2.2        Deemed Investment Elections.  A Participant may elect deemed
> investments, and allocate how his or her Account shall be allocated among such
> deemed investments in accordance with procedures adopted by the Committee for
> making or changing the selection of deemed investments.  Such procedures may
> include election via an interactive voice response ("IVR") system or elections
> transmitted electronically. If the Participant has not made a deemed
> investment election, a Participant's Account balance will be adjusted as
> determined by the Committee in its sole discretion.

    4.3  Funding of Plan.

>     4.3.1        Unfunded Obligation.  The obligation of the Employers to make
> payments under this Plan constitutes only the unsecured (but legally
> enforceable) promise of the Employers to make such payments.  The Participants
> shall have no lien, prior claim or other security interest in any property of
> the Employers.  The Employers are not required to establish or maintain any
> fund, trust or account (other than a bookkeeping account or reserve) for the
> purpose of funding or paying the benefits promised under this Plan.  If such a
> fund is established, the property therein shall remain the sole and exclusive
> property of the Employers.  The Employers will pay the cost of this Plan out
> of their general assets.  All references to accounts, accruals, gains, losses,
> income, expenses, payments, custodial funds and the like are included merely
> for the purpose of measuring the Employers' obligation to Participants in this
> Plan and shall not be construed to impose on the Employers the obligation to
> create any separate fund for purposes of this Plan.
> 
>     4.3.2        Establishment of Trust.  In order to provide assets from
> which to fulfill its obligations to the Participants and their beneficiaries
> under the Plan, the Company shall establish a Trust by a trust agreement with
> a third party (the "Trustee") to which the Employers may, in their discretion,
> contribute cash or other property to provide for the benefit payments under
> the Plan.  The Trust shall be a grantor trust for tax purposes.  The Trustee
> will have the duty to invest the Trust assets and funds in accordance with the
> terms of the Trust.  The Employers shall be entitled at any time, and from
> time to time, in their sole discretion, to substitute assets of at least equal
> fair market value for any assets held in the Trust.  All rights associated
> with the assets of the Trust will be exercised by the Trustee or the person
> designated by the Trustee, and will in no event be exercisable by or rest with
> Participants or their beneficiaries.  The Trust shall provide that any assets
> shall be used for the payment of benefits under the Plan and, to the extent
> the assets of the Trust exceed the amounts otherwise necessary for the payment
> of benefits (as a result of forfeitures under Section 7.2), the payment of
> administrative expenses of the Plan, provided, however, that in the event of
> the insolvency of the Company, the Trustee shall hold the assets for the
> benefit of the general creditors of the Company and its affiliated companies.

                                                                                                    
10

--------------------------------------------------------------------------------


    4.4  Assumption of Risk.  The Participant, by electing to make deferrals
under this Plan, assumes all risk in connection with any decrease in value of
the Participant's Account.

SECTION 5
PAYMENT AMOUNT, TIME AND MANNER OF PAYMENT

    5.1  Payment Amount.  The "Payment Amount" shall be the Participant's
Account balance as determined under Sections 4.1 and 4.2 as of the date of the
Event of Maturity that gave rise to a distribution of a Participant's Account.

    5.2  Maturity.    A Participant's Pre-2005 Account shall mature and shall
become payable in accordance with this Section 5 upon the earliest occurrence of
any of the following events while in the employment of an Employer or an
Affiliate:

> (a)    the Participant's death, or
> 
> (b)   the Participant's Termination of Employment (including retirement), or
> 
> (c)    the Participant's Disability, or 

          (d)  termination of this Plan.

A Participant's Post-2004 Account shall mature and shall become payable in
accordance with this Section 5 upon the earliest occurrence of any of the
following events while in the employment of Employer or an Affiliate:

> (a)    the Participant's death, or
> 
> (b)   the Participant's disability, or
> 
> (c)    the Participant's Termination of Employment (including retirement).

    5.3  Time and Form of Payments.  Distribution of amounts withheld pursuant
to a Deferral Election will be made either in one lump sum or in five annual
installments, as selected by the Participant in the Deferral Election.

>     5.3.1        Participant's Pre-2005 Account.   Upon the occurrence of an
> Event of Maturity effective as to a Participant, the Committee shall cause the
> Employer to commence payment of such Participant's Pre-2005 Account (reduced
> by the amount of any applicable payroll, withholding or other taxes) in the
> form designated by the Participant in his or her Deferral Election.  If a lump
> sum payment has been elected, payment of the Participant's Pre-2005 Account
> will be made within sixty (60) days after the Event of Maturity giving rise to
> the distribution.  If a Participant has elected annual installments, payments
> will commence in January of the year following the year in which the Event of
> Maturity occurred, or if such event occurred in December, within sixty (60)
> days after such event.

                                                                                                    
11

--------------------------------------------------------------------------------


>     5.3.2        Participant's Post-2004 Account.  Upon the occurrence of an
> Event of Maturity effective as to a Participant, the Committee shall cause the
> Employer to commence payment of such Participant's Post-2004 Account (reduced
> by the amount of any applicable payroll, withholding or other taxes) in the
> form designated by the Participant in his or her Deferral Election.  If a lump
> sum payment has been elected, payment of the Participant's Post-2004 Account
> will be made within sixty (60) days after the Event of Maturity giving rise to
> the distribution, except if the Event of Maturity for a Key Employee is
> Termination of Employment, payment will be made or commenced six (6) months
> after the Termination of Employment.  If a Participant has elected annual
> installments, payments will commence in January of the year following the year
> in which the Event of Maturity occurred or six (6) months after the
> Termination of Employment, whichever is later.
> 
>     5.3.3        New Designation of Form of Payment of a Participant's
> Pre-2005 Account.  At any time, and from time to time, a Participant may file
> with the Committee a new designation of form of payment.  Each such subsequent
> designation shall supersede all prior designations and shall be effective as
> to the Participant's entire Account (including the portions of the Account
> attributable to periods before the new designation is filed) as if the new
> designation had been made in writing at the time of his or her initial
> Deferral Election.  Notwithstanding the foregoing, however, any new
> designation shall be disregarded as if it had never been filed (and the prior
> effective designation will be given effect) unless the designation:
> 
> > (a)    was filed with the Committee at least one year before the Event of
> > Maturity, and
> > 
> > (b)   was filed at least one year after any other prior designation
> > (including the designation made on the Initial Deferral Election).
> 
>     5.3.4        New Designation of Form of Payment of a Participant's
> Post-2004 Account.  Subject to the limitations described below, at any time
> and from time to time, a Participant may file with the Committee a new
> designation of form of payment.  Each such subsequent designation shall
> supersede all prior designations and shall be effective as to the
> Participant's entire Post-2004 Account (including the portions of the
> Post-2004 Account attributable to periods before the new designation is filed)
> as if the new designation had been made in writing at the time of his or her
> initial Deferral Election.  Notwithstanding the foregoing, however, any
> designation shall be disregarded as if it has never been filed (and the prior
> effective designation will be given effect) unless the designation: (a) was
> filed with the Committee at least one year before the Event of Maturity and at
> least one year after any other prior designation (including the designation
> made on the Initial Deferral Election); (b) a designation of payment in the
> form of installments may not be changed to a lump sum payment; and (c) a
> designation of payment in the form of a lump sum may be changed to
> installments, provided the installments shall not commence until five (5)
> years after the Event of Maturity.

                                                                                                    
12

--------------------------------------------------------------------------------


>     5.3.5        Code §162(m) Delay.  If the Committee reasonably anticipates
> that the Company's deduction with respect to such payment otherwise would be
> limited or eliminated by application of §162(m), the Committee may
> unilaterally delay the time of the making or commencement of payment, provided
> such payment will be made either at the earliest date the Committee reasonably
> anticipates that deduction of the payment will not be limited or eliminated by
> application of §162(m) or the calendar year in which the Participant
> terminates employment; provided, further, that such delay shall not exceed
> twenty-four (24) months.

    5.4  Determination of Annual Installment Amounts.  If distributions are made
in annual installments over a period of years, the amount of each annual
installment will be determined by the Committee by dividing the portion of the
Participant's Pre-2005 Account balance which is payable in installments,
measured immediately before an installment payment, by the number of
installments remaining to be paid, and/or by dividing the portion of the
Participant's Post-2004 Account which is payable in installments, measured
immediately before an installment payment, by the number of installments
remaining to be paid.

    5.5  Default.  If the form of payment is not clearly designated in the
Deferral Election, a designation of a single lump sum payment will be deemed to
have been made.

5.6  Withholding.  The Company may withhold from any payments any deductions
required by law.

SECTION 6
DEATH OR DISABILITY

    6.1  Payment.  A Participant's Payment Amount shall be payable under
Sections 6.2 through 6.6 on the Participant's death or disability regardless of
the provisions of Section 5, subject to the following provisions.

    6.2  Death.  On death, the Payment Amount shall be paid as follows:

> (a)    If the Beneficiary is the surviving spouse and the Participant had
> elected an installment payout, by installments, in accordance with the
> election, beginning in January of the year following the year of death,
> provided that if the death occurred in December, the first installment will be
> paid within 60 days of the Participant's death and the remaining annual
> installments will be paid in January thereafter.
> 
> (b)   In all other cases, by a lump sum, payable within 60 days after the
> Participant's death.

    6.3  Beneficiaries.  An amount payable on death of a Participant shall be
paid to the Participant's Beneficiary in the following order of priority:

> (a)    To the surviving Beneficiaries designated by the Participant in writing
> to the Committee.
> 
> (b)   To the Participant's spouse, if living.
> 
> (c)    To the Participant's estate.

                                                                                                    
13

--------------------------------------------------------------------------------


    6.4  Beneficiary Designation.  A Participant shall submit to the Company
upon initial designation as an eligible employee in the Plan, and at such other
times as the Participant desires, on a form provided by the Committee, a written
designation of the beneficiary or beneficiaries to whom payment of the
Participant's Account under the Plan shall be made in the event of the
Participant's death.  Beneficiary designations shall become effective only when
received by the Company.  Beneficiary designations first received by the Company
after the Participant's death, and any designations in effect at the time a
valid subsequent designation is received by the Company, shall be invalid and
have no effect.

    6.5  Disclaimers by Beneficiaries.  A Beneficiary entitled to a payment of
all or a portion of a deceased Participant's Account may disclaim any interest
therein subject to the following requirements.  To be eligible to disclaim, a
Beneficiary must not have received a payment of all or any portion of the
Account at the time such disclaimer is executed and delivered, and, if a natural
person, must have attained legal age as of the date of the disclaimer.  Any
disclaimer must be in writing and must be executed personally by the Beneficiary
before a notary public.  A disclaimer shall state that the Beneficiary's entire
interest in the unpaid Account is disclaimed or shall specify what portion
thereof is disclaimed.  To be effective, an original executed copy of the
disclaimer must be both executed and actually delivered to the Committee after
the date of the Participant's death but not later than nine (9) months after the
date of the Participant's death.  A disclaimer shall be irrevocable when
delivered to the Committee.  A disclaimer shall be considered to be delivered to
the Committee only when actually received by an officer of the Company or a
member of the Committee who is familiar with the affairs of the Plan.  The
Committee shall be the sole judge of the content, interpretation and validity of
a purported disclaimer.  Upon the filing of a valid disclaimer, the Beneficiary
shall be considered not to have survived the Participant as to the interest
disclaimed.  A disclaimer by a Beneficiary shall not be considered to be a
transfer of an interest in violation of the provisions of Section 10.3.  No
other form of attempted disclaimer shall be recognized by the Committee.  The
foregoing requirements are solely for the purpose of disclaiming benefits under
the Plan and compliance with these requirements does not assure that the
disclaimer will be valid for tax purposes or any other purposes.  It is the
responsibility of the person disclaiming to assure compliance with any and all
requirements to assure proper tax treatment of the disclaimer if that is
intended

    6.6  Special Rules.  Unless the Participant has otherwise specified in the
Participant's Beneficiary designation, the following rules shall apply:

> (a)    If there is not sufficient evidence that a Beneficiary was living at
> the time of the death of the Participant, it shall be deemed that the
> Beneficiary was not living at the time of the death of the Participant.
> 
> (b)   The automatic Beneficiaries specified in Section 6.3 and the
> Beneficiaries designated by the Participant shall become fixed at the time of
> the Participant's death so that, if a Beneficiary survives the Participant but
> dies before the receipt of all payments due such Beneficiary hereunder, such
> remaining payments shall be payable to the representative of such
> Beneficiary's estate.

                                                                                                    
14

--------------------------------------------------------------------------------


> (c)    If the Participant designates as a Beneficiary the person who is the
> Participant's spouse on the date of the designation, either by name or by
> relationship, or both, the dissolution, annulment or other legal termination
> of the marriage between the Participant and such person shall automatically
> revoke such designation.  (The foregoing shall not prevent the Participant
> from designating a former spouse as a Beneficiary on a form executed by the
> Participant and received by the Committee after the date of the legal
> termination of the marriage between the Participant and such former spouse,
> and during the Participant's lifetime.)
> 
> (d)   Any designation of a nonspouse Beneficiary by name that is accompanied
> by a description of relationship to the Participant shall be given effect
> without regard to whether the relationship to the Participant exists either
> then or at the Participant's death.
> 
> (e)    Any designation of a Beneficiary only by statement of relationship to
> the Participant shall be effective only to designate the person or persons
> standing in such relationship to the Participant at the Participant's death.
> 
> (f)     A Beneficiary designation is permanently void if it either is executed
> or is filed by a Participant who, at the time of such execution or filing, is
> then a minor under the law of the state of the Participant's legal residence. 
> The Committee shall be the sole judge of the content, interpretation and
> validity of a purported Beneficiary designation.

    6.7  Surviving Spouse and Installment Payments.  If a surviving spouse is
receiving installments and dies when a balance remains, the balance shall be
paid in a lump sum to the spouse's estate.

    6.8  Disability.  Notwithstanding any provisions herein to the contrary,
while a Participant is receiving long-term disability benefits under a plan
sponsored by an Employer, no payments will be made under this Plan.  If
disability benefits stop and disability continues, the Payment Amount shall be
paid in the manner selected under Section 5.3.  If the Participant dies, the
provisions applicable to death shall be followed.  If the Participant ceases to
be disabled and does not resume active employment, the Payment Amount shall be
paid in accordance with Section 5.

    6.9  Determination of Disability.  A Participant is disabled if the
Committee determines that either of the following apply:

> (a)    The Participant is eligible to receive long-term disability benefits
> under a plan maintained by the Employer or an affiliate or would have been
> eligible if covered by such plan.
> 
> (b)   In the absence of a plan under (a), the Participant is permanently and
> totally disabled due to a medically determinable physical or mental impairment
> which (i) renders the individual incapable of performing any substantial
> gainful employment, (ii) can be expected to be of long-continued and
> indefinite duration or result in death, and (iii) is evidenced by a
> certification to this effect by a doctor of medicine approved by the
> Committee.  In lieu of such a certification, the Committee may accept the
> official written determination that the individual will be eligible for
> disability benefits under the federal Social Security Act as now enacted or
> hereinafter amended (when any waiting period expires).

                                                                                                    
15

--------------------------------------------------------------------------------


SECTION 7
WITHDRAWALS

    7.1  Hardship Withdrawals.  A Participant may withdraw amounts from the
Participant's Pre-2005 Account and from the Participant's Post-2004 Account
before those amounts would otherwise have been paid, if the Participant is
employed by the Employer at the time of the request, and if the Participant
demonstrates to the satisfaction of the Committee that the withdrawal is
necessary because of an unforeseeable emergency.  The withdrawal shall be
limited to the amount reasonably necessary to meet the financial hardship,
including any amounts necessary to pay federal, state or local income taxes
reasonably anticipated to result from the payment.

>     7.1.1        Financial hardship.  An unforeseeable emergency is a severe
> financial hardship of a Participant resulting from one or more of the
> following causes:
> 
> > (a)    An illness or accident of the Participant, Participant's spouse, or
> > dependent (as defined in Section 152(a) of the Code);
> > 
> > (b)   Loss of the Participant's property due to casualty (including the need
> > to rebuild a home following damage to a home not otherwise covered by
> > insurance); or
> > 
> > (c)    Other similar extraordinary and unforeseeable circumstances arising
> > as a result of events beyond the control of the Participant or Beneficiary.
> 
> A distribution on account of unforeseeable emergency may not be made to the
> extent that such emergency is or may be relieved through reimbursement or
> compensation from insurance or otherwise, by liquidation of the Participant's
> assets, to the extent the liquidation of such assets would not cause severe
> financial hardship, or by cessation of deferrals under this Plan.
> 
>     7.1.2        Withdrawal Applications.  The Committee shall establish
> guidelines and procedures for implementing withdrawals.  An application shall
> be written, be signed by the Participant and include a statement of facts
> causing the financial hardship and any other facts required by the Committee.
> 
>     7.1.3        Limitations  The withdrawal date shall be fixed by the
> Committee.  The Committee may require a minimum advance notice and may limit
> the amount, time and frequency of withdrawals.

                                                                                                    
16

--------------------------------------------------------------------------------


    7.2  Early Distribution.  Notwithstanding any other provision of the Plan,
any Participant or Beneficiary may, at any time, elect to receive an early
payment of the Participant's Account balance, reduced by a penalty equal to ten
percent (10%) of the Account balance as of the date of such election.  The ten
percent (10%) penalty shall be permanently forfeited and shall not be paid to,
or in respect of, the Participant or Beneficiary.  Any early payment under this
Section 7.2 will be made as soon as administratively feasible after the
Participant's or Beneficiary's election.  Whenever a Participant receives an
early payment under this Section 7.2, the Participant's participation under the
Plan will terminate effective as of the date of such early payment and the
Participant shall not be eligible to participate in the Plan until the third
Plan Year beginning after the date of such early payment.  An early distribution
of a Participant's Post-2004 Account balance is not permitted.

SECTION 8
AMENDMENT; TERMINATION

    8.1  Amendment and Termination Generally.  Subject to the limitations of
Sections 8.2 and 8.3, the Plan may be amended or terminated at any time through
action by the Board, or by the Committee.  Upon termination, each Participant or
Beneficiary, as the case may be, will receive an amount equal to such
Participant's Account balance, less any withholding obligations, as soon as
practicable following the date the Plan is terminated.  Distribution of each
Participant's Account balance shall be made in the manner determined by the
Company in its sole and absolute discretion.

    8.2  Before a Change-in-Control.  Prior to the occurrence of a
Change-in-Control, the Board or Committee may unilaterally amend the Plan
prospectively, retroactively or both, at any time and for any reason deemed
sufficient by it without notice to any person affected by this Plan and may
likewise terminate this Plan both with regard to persons expecting to receive
benefits in the future, subject to the following.

>     8.2.1        Terminated Participants.  The benefit, if any, payable to or
> with respect to a Participant who has had a termination of employment as of
> the effective date of such amendment, or the effective date of such
> termination, shall not be, without the knowing and voluntary written consent
> of the Participant, diminished or delayed by such amendment or termination
> (but the Committee may amend the Plan to otherwise modify the payment of any
> such benefit including, but not limited to, accelerating the payment of all
> remaining payments into a single lump sum payment).
> 
>     8.2.2        Other Participants.  The benefit, if any, payable to or with
> respect to each other Participant determined as if such Participant had a
> termination of employment on the effective date of such amendment or the
> effective date of such termination, shall not be, without the knowing and
> voluntary written consent of the Participant, diminished or delayed by such
> amendment or termination (but the Committee may amend the Plan to otherwise
> modify the payment of any such benefit including, but not limited to,
> accelerating the payment of all remaining payments into a single lump sum
> payment).
> 
>     8.2.3        No Acceleration.  Notwithstanding the provisions of
> Subsections 8.2.1 and 8.2.2, no amendment may accelerate the payment of
> benefits to a Participant from the Participant's Post-2004 Account.

                                                                                                    
17

--------------------------------------------------------------------------------


    8.3  After a Change-in-Control.  After the occurrence of a
Change-in-Control, the Committee may amend or terminate the Plan as provided in
Section 8.2 but subject to the following limitations.

>     8.3.1        Existing Participants.  After the occurrence of a
> Change-in-Control, the Board or Committee may only amend or terminate the Plan
> as applied to Participants who are Participants on the date of the
> Change-in-Control if:
> 
> > (a)    all benefits payable to or with respect to persons who were
> > Participants as of the Change-in-Control (including benefits earned before
> > and benefits earned after the Change-in-Control) have been paid in full
> > prior to the adoption of the amendment or the termination, or
> > 
> > (b)   eighty percent (80%) of all the Participants determined as of the date
> > of the Change-in-Control give knowing and voluntary written consent to such
> > amendment or termination.
> 
>     8.3.2        New Participants.  After the occurrence of a
> Change-in-Control, as applied to Participants who are not Participants on the
> date of the Change-in-Control, the Board or Committee may unilaterally amend
> the Plan prospectively, retroactively or both, at any time and for any reason
> deemed sufficient by it without notice to any person affected by this Plan and
> may likewise terminate this Plan.

    8.4  No Oral Amendments.   No modification of the terms of the Plan or
termination of this Plan shall be effective unless it is in writing and signed
on behalf of the Board or Committee by a person authorized to execute such
writing.  No oral representation concerning the interpretation or effect of the
Plan shall be effective to amend the Plan nor binding on any person charged with
the interpretation or application of the Plan.

    8.5  Plan Binding on Successors.   The Principal Sponsor shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Employers), by agreement, to expressly assume and agree to perform this Plan in
the same manner and to the same extent that the Employers would be required to
perform it if no such succession had taken place.

    8.6  Payment.  If the Internal Revenue Service issues a final ruling that
any amounts deferred under this Plan will be subject to current income tax, all
amounts to which the ruling is applicable shall be paid to the Participants
within 30 days.

SECTION 9
CLAIMS PROCEDURE

    9.1  Initial Claim.  Any person claiming a benefit or requesting an
interpretation, ruling or information under the Plan shall present the request
in writing to the Committee, which shall respond in writing as soon as
practicable.

    9.2  Denial.  If the claim or request is denied, the written notice of
denial shall state:

                                                                                                    
18

--------------------------------------------------------------------------------


> (a)    The reasons for denial, with specific reference to the Plan provisions
> on which the denial is based.
> 
> (b)   A description of any additional materials or information required and an
> explanation of why it is necessary.
> 
> (c)    An explanation of the Plan's claim review procedure.

    9.3  Time.  The initial notice of denial shall normally be given within 90
days of receipt of the claim.  If special circumstances require an extension of
time, the claimant shall be so notified and the time limit shall be 180 days.

    9.4  Appeal.  Any person whose claim or request is denied or who has not
received a response within 30 days may request a review by notice in writing to
the Committee.  The original decision shall be reviewed by the Committee, which
may, but shall not be required to, grant the claimant a hearing.  On review,
whether or not there is a hearing, the claimant may have representation, examine
pertinent documents and submit issues and comments in writing.

    9.5  Final Decision.  The decision on review shall ordinarily be made within
60 days.  If an extension of time is required for a hearing or other special
circumstances, the claimant shall be so notified and the time limit shall be 120
days.  The decision shall be in writing and shall state the reasons and the
relevant plan provisions.  All decisions on review shall be final and bind all
parties concerned.

SECTION 10
GENERAL PROVISIONS

    10.1                      Attorneys' Fees.  If suit or action is instituted
to enforce any rights under this Plan, the prevailing party may recover from the
other party reasonable attorneys' fees at trial and on any appeal.

    10.2                      Notices.  Any notice under this Plan shall be in
writing and shall be effective when actually delivered or, if mailed, when
deposited as first class mail postage prepaid.  Mail shall be directed to the
Company at the address stated in this Plan, to the Participant's last known home
address shown in the Company's records, or to such other address as a party may
specify by notice to the other parties.  Notices to an Employer or the Committee
shall be sent to the Company's address.

    10.3                      Nontransferability; Spendthrift Provisions.  The
rights of a Participant under this Plan are personal.  Except for the limited
provisions of Section 6, no interest of a Participant or one claiming through a
Participant may be directly or indirectly assigned, alienated, pledged,
transferred or encumbered and no such interest shall be subject to seizure by
legal process, attachment, garnishment, execution following judgment or in any
other way subjected to the claims of any creditor.

                                                                                                    
19

--------------------------------------------------------------------------------


    10.4                      Not an Employment Contract.  This Plan is not and
shall not be deemed to constitute a contract of employment between the Employer
and any employee or other person, nor shall anything herein contained be deemed
to give any employee or other person any right to be retained in an Employer's
employ or in any way limit or restrict the Employer's right or power to
discharge any employee or other person at any time and to treat him without
regard to the effect which such treatment might have upon the employee as a
Participant in the Plan.

    10.5                      Successors.  Amounts payable under this Plan shall
be an obligation of the Company and the Trust.  If an Employer merges,
consolidates, or otherwise reorganizes or if its business or assets are acquired
by another company, this Plan shall continue with respect to those eligible
individuals who continue in the employ of the successor company.  The transition
of Employers shall not be considered a termination of employment for purposes of
this Plan. 

    10.6                      Incompetence.  The Committee may decide that
because of the mental or physical condition of a person entitled to payments, or
because of other relevant factors, it is in the person's best interest to make
payments to others for the benefit of the person entitled to payment.  In that
event, the Committee may in its discretion direct those payments to be made as
follows:

> (a)    To a parent or spouse or a child of legal age;
> 
> (b)   To a legal guardian; or
> 
> (c)    To one furnishing maintenance, support, or hospitalization.

    10.7                      Expenses.  All expenses and costs in connection
with the adoption and administration of the Plan and Trust will be borne by the
Employers.

    10.8                      Governing Law.  Except to the extent that federal
law is controlling the Plan shall be construed and entered in accordance with
and governed by the laws of the State of Idaho.  Invalidation of any one of the
provisions of the Plan for any reason shall in no way affect the other
provisions hereof, and all such other provisions shall remain in full force and
effect.

    10.9                      Unsecured General Creditor.  Any amount allocated
to a Participant's Account balance under this Plan shall be an unfunded,
unsecured promise of the Employer to make payments in the future.  Participants
and their beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interest or claims in any property or assets of the Employer. 
Any and all of the Employer's assets shall be, and remain, the general,
unpledged, unrestricted assets of the Employer.  The Employer may, but shall not
be required to, establish a reserve of assets to provide funds for payments
under this Plan.  Such reserve may be through a trust fund, which it is intended
will be established on such terms and conditions as shall prevent taxation and
Participants and Beneficiaries of any amounts held in the reserve or credited to
Account balances prior to the time payments are made.  Establishing a reserve
shall have no effect on the operation of this Plan or upon the status of
Participants as unsecured general creditors of the Employer.  Rights to payments
will not be limited to assets held in any reserve.

    10.10                  Construction.

>     10.10.1ERISA Status.  This Plan is adopted with the understanding that it
> is an unfunded plan maintained primarily for the purpose of providing deferred
> compensation for a select group of management or highly compensated employees
> as provided in section 201(2), section 301(3) and section 401(a)(1) of ERISA. 
> Each provision shall be interpreted and administered accordingly.

                                                                                                    
20

--------------------------------------------------------------------------------


    10.10.2IRC Status.    This Plan is intended to be a nonqualified deferred
compensation arrangement.  The rules of Section 409A of the Code and the
regulations issued thereunder apply to all amounts deferred after December 31,
2004 under this Plan.  The rules of Section 3121(v)(2) and Section 3306(r)(2) of
the Code shall apply to this Plan.

    10.10.3Rules of Document Construction:

> (a)    Age.  An individual shall be considered to have attained a given age on
> such individual's birthday for that age (and not on the day before). 
> Individuals born on February 29 in a leap year shall be considered to have
> their birthdays on February 28 in each year that is not a leap year. 
> 
> (b)   Compounds.  The words "hereof," "herein" or "hereunder" or other similar
> compounds of the word "here" shall mean and refer to the entire Plan and not
> to any particular paragraph or Section of the Plan unless the context clearly
> indicates to the contrary. 
> 
> (c)    Titles.  The titles given to the various Sections of the Plan are
> inserted for convenience of reference only and are not part of the Plan, and
> they shall not be considered in determining the purpose, meaning or intent of
> any provision hereof.
> 
> (d)   References to Laws. A reference in the Plan a statute or regulation
> shall be considered also to mean and refer to any subsequent amendment or
> replacement of that statute or regulation.

    10.11                  Effect on Other Plans.  This Plan shall not alter,
enlarge or diminish any person's employment rights or obligations or rights or
obligations under any other retirement plan sponsored by an Employer.

    10.12                  Effective Date.  This Plan shall be effective
November 15, 2000

IDAHO POWER COMPANY.

Date: ___________________________         By:  _____________________________

                                                                                                    
21

--------------------------------------------------------------------------------



(1)        Amended by Idaho Power Company effective October 1, 2003 to change
deadline of making deferral elections and to revise hardship withdrawal
provision.

(2)        Amended by Idaho Power Company effective January 1, 2005 to permit
cancellations of 2005 deferral elections.

(3)        Amended by Idaho Power Company effective January 1, 2005 to establish
grandfathered and non-grandfathered accounts and to make other Section
409A-related changes.

(4)        Amended by Idaho Power Company effective July 20, 2006 to revise the
change in control definition for non-grandfathered
accounts.                                                                                 
22

--------------------------------------------------------------------------------